Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/12/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)


4.	Claims 1, 2, 4-6, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01).
	Claims 1 and 10 recite a new limitation “… at least six remaining transistors of the plurality of transistors except the second- type transistor”, respectively. The limitation is not supported by the original disclosure. According to specification, applicant discloses a pixel circuit as shown in Fig. 2, comprising a plurality of transistors including five first-type single-gate transistors and two second-type double-gate transistors. Nowhere in the specification and drawings disclose at least six remaining transistors of the plurality of transistors except the second-type transistor. Claims 2, 4-6, and 11 are rejected as being dependent upon rejected base claim.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1-2, 4-6, and 10 are rejected under 35 U.S.C. 103 as unpatentable over Gao (US 20180130424 A1) in view of Korenari (US 20050184407 A1) and further in view of Lee (US 20180122298 A1).
Regarding claim 1, Gao (e.g., Figs. 1, 4-8, and 12-13) discloses an organic light-emitting display panel, comprising:
an organic light-emitting display panel (e.g., Figs. 12-13; OLED display panel), comprising: 
a control circuit comprising a plurality of transistors (e.g., Figs. 1, 4-8; pixel circuit comprising a plurality of transistors), the plurality of transistors comprising at least one first-type transistor (e.g., Fig. 1, single-gate transistor M0, M2, M4, M5 or M6; Fig. 4, single-gate transistor M0, M3, M4, M5, M6, or M7) and at least one second-type transistor (e.g., Fig. 1, double-gate transistor M1 or M3; Fig. 4, double-gate transistor M1 or M2),
wherein each of the at least one first- type transistor is a single-gate transistor (e.g., Fig. 1, single-gate transistor M0, M2, M4, M5 or M6; Fig. 4, single-gate transistor M0, M3, M4, M5, M6, or M7); 
wherein each of the at least one second-type transistor is a double-gate transistor (e.g., Fig. 1, double-gate transistor M1 or M3; Fig. 4, double-gate transistor M1 or M2). 
Gao does not expressly disclose the second-type transistor has a maximum cross-voltage greater than 50% of an average maximum cross-voltage of at least six remaining transistors of the plurality of transistors except the second-type transistor. However, it is well known in the art a double gate transistor is equivalent to a circuit structure that two single-gate transistors are connected to one another in series while the gates thereof are commonly connected to one another. As a result, when a maximum source-drain voltage of a single-gate transistor is Vds, a maximum source-drain voltage of a double-gate transistor is 2Vds. Therefore, it would be obvious to one skilled in the art, in the pixel circuit as taught by Gao, when a maximum source-drain voltage of a single-gate transistor M0, M2, M4, M5 or M6 as shown in Fig. 1 or M0, M3, M4, M5, M6, or M7 as shown in Fig. 2 is Vds, a maximum source-drain voltage of a double-gate transistor M1 or M3 as shown in Fig. 1 or M1 or M2 as shown in Fig. 2 is 2Vds. Since the average maximum cross-voltage is an arithmetic average value that is obtained through dividing a sum of maximum cross-voltages of the remaining transistors by a number of the remaining transistors, the average maximum cross-voltage of at least six transistors M0, M3, M4, M5, M6, or M7 is 6Vds/6=Vds, each of the at least one second-type transistor M1 or M2 as shown in Fig. 2 has a maximum cross-voltage 2Vds, which is greater than 50% of an average maximum cross-voltage Vds of at least six remaining transistors  M0, M3, M4, M5, M6, or M7. 
The examiner further cites Korenari as a reference. Korenari (e.g., Figs. 7-9 and 21-23) discloses single-gate transistor, double-gate transistor, and the triple-gate transistor. Korenari (e.g., Figs. 7-9 and 21-23) further discloses when a maximum source-drain voltage of a single-gate transistor is Vds, a maximum source-drain voltage of a double-gate transistor is Vds+Vds=2Vds, and a maximum source-drain voltage of a triple-gate transistor is Vds+Vds+Vds=3Vds. Therefore, the combination of Gao and Korenari teaches, in the pixel circuit as taught by Gao, a maximum source-drain voltage of a single-gate transistor M0, M2, M4, M5 or M6 as shown in Fig. 1 or M0, M3, M4, M5, M6, or M7 as shown in Fig. 2 is Vds. Since the average maximum cross-voltage is an arithmetic average value that is obtained through dividing a sum of maximum cross-voltages of the remaining transistors by a number of the remaining transistors, the average maximum cross-voltage of at least six transistors M0, M3, M4, M5, M6, or M7 is (Vds+Vds+Vds+Vds+Vds+Vds)/6=Vds, and a maximum source-drain voltage of a double-gate transistor M1 or M2 as shown in Fig. 2 is 2Vds, which is greater than 50% of an average maximum cross-voltage Vds of at least six remaining transistors  except the second-type transistor. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Korenari to the pixel driving circuit of the OLED display device of Gao. The combination/motivation would provide a pixel driving circuit with a reduced current leakage of the switching transistor and an improved driving current of the driving transistor.
Gao discloses wherein each of the at least one first-type transistor has a channel width and a channel length (a transistor has a channel, and the channel has a length and a width), but does not disclose one of which is greater than five times the other one. However, Lee (e.g., Figs. and 6-7) discloses an organic light-emitting display panel (OLED panel 100), comprising: a control circuit comprising a plurality of transistors (e.g., Figs. 6-7 show an OLED pixel driving circuit comprising a plurality of transistors), the plurality of transistors comprising at least one first-type transistor (single-gate transistor T1 or T4) and at least one second-type transistor (double-gate transistor T2 or T3), wherein each of the at least one first-type transistor is a single-gate transistor (single-gate transistor T1 or T4), and wherein each of the at least one second-type transistor is a double-gate transistor (double-gate transistor T2 or T3). Lee (e.g., Figs. and 6-7) discloses wherein each of the at least one first-type transistor (single-gate transistor T1 or T4) has a channel width and a channel length, one of which is greater than five times the other one ([0055]-[0056] including tables 4 and 5; single-gate transistor T1 or T4 has a channel length L and a channel width W, L/W ≥ 5). It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee to the pixel driving circuit of the OLED display device of Gao in view of Korenari. The combination/motivation would provide a pixel driving circuit with a reduced current leakage of the transistors.

In claim 1, the claim feature “the average maximum cross-voltage is a median average value that is a middle value among the maximum cross-voltages of the remaining transistors that are arranged in order of magnitude, and the median average value is an arithmetic average value of two of the maximum cross-voltages of the remaining transistors in the middle if a number of the maximum cross-voltages of the remaining transistors is even” is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits.

Regarding claim 2, Gao in view of Korenari and further in view of Lee discloses the organic light-emitting display panel according to claim 1, Lee (e.g., Figs. 6-7) discloses wherein or the channel length is greater than five times the channel width ([0055]-[0056] including tables 4 and 5; channel length L and channel width W, L/W ≥ 5). It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee to the pixel driving circuit of the OLED display device of Gao in view of Korenari for the same reason above.

Regarding claim 4, Gao in view of Korenari and further in view of Lee discloses the organic light-emitting display panel according to claim 1, Gao (e.g., Figs. 1, 4-8) discloses wherein the control circuit is a pixel driving circuit (e.g., Figs. 1, 4-8; OLED pixel driving circuit), and each of the at least one first-type transistor is a driving transistor (single-gate driving transistor M0).

Regarding claim 5, Gao in view of Korenari and further in view of Lee discloses the organic light-emitting display panel according to claim 4, Gao (e.g., Figs. 1, 4-8) discloses wherein the pixel driving circuit (e.g., Figs. 1, 4-8; OLED pixel driving circuit) comprises at least one control node switching transistor (switching transistor M1), each of the at least one control node switching transistor (switching transistor M1) is electrically connected to a control terminal of the driving transistor (driving transistor M0), and each of the at least one control node switching transistor is a double-gate transistor (double-gate transistor M1).

Regarding claim 6, Gao in view of Korenari and further in view of Lee discloses the organic light-emitting display panel according to claim 1, Gao (e.g., Figs. 1, 4-8) discloses an organic light-emitting display panel comprises: 
a first switching transistor (e.g., transistor M5) comprising a first terminal electrically connected to a first power voltage terminal (power voltage terminal PVDD), a second terminal electrically connected to a first terminal (input terminal) of the driving transistor (driving transistor M0), and a control terminal (gate terminal) electrically connected to a light-emitting control terminal (light-emitting control terminal EM); 
a second switching transistor (e.g., transistor M2) comprising a first terminal electrically connected to a data voltage terminal (data voltage terminal Data) and a second terminal electrically connected to the first terminal (input terminal) of the driving transistor (driving transistor M0); 
a third switching transistor (e.g., transistor M3) being one of the at least one control node switching transistor and comprising a first terminal electrically connected to the control terminal (gate terminal) of the driving transistor (driving transistor M0) and a second terminal electrically connected to a second terminal (output terminal) of the driving transistor (driving transistor M0); 
a fourth switching transistor (e.g., transistor M1) being one of the at least one control node switching transistor and comprising a first terminal electrically connected to a reference voltage terminal (voltage terminal Vref) and a second terminal electrically connected to the control terminal (gate terminal)  of the driving transistor (driving transistor M0); 
a fifth switching transistor (e.g., transistor M6) comprising a first terminal electrically connected to the second terminal (output terminal) of the driving transistor (driving transistor M0) and a control terminal (gate terminal) electrically connected to the light- emitting control terminal (light-emitting control terminal EM); 
a sixth switching transistor (e.g., transistor M4) comprising a first terminal electrically connected to the reference voltage terminal (voltage terminal Vref) and a second terminal connected to a second terminal (output terminal) of the fifth switching transistor (transistor M6); and 
a light-emitting element (light-emitting element oled) comprising a first terminal (anode) electrically connected to the second terminal (output terminal) of the sixth switching transistor (transistor M4) and a second terminal (cathode) electrically connected to a second power voltage terminal (power voltage terminal PVEE).

Regarding claim 10, Gao (e.g., Figs. 1, 4-8, and 12-13) discloses a display device, comprising: an organic light-emitting display panel (e.g., Figs. 12-13; OLED display panel), comprising: 
a control circuit comprising a plurality of transistors (e.g., Figs. 1, 4-8; pixel circuit comprising a plurality of transistors), the plurality of transistors comprising at least one first-type transistor (e.g., Fig. 1, single-gate transistor M0, M2, M4, M5 or M6; Fig. 4, single-gate transistor M0, M3, M4, M5, M6, or M7) and at least one second-type transistor (e.g., Fig. 1, double-gate transistor M1 or M3; Fig. 4, double-gate transistor M1 or M2), 
wherein each of the at least one first-type transistor is a single-gate transistor (e.g., Fig. 1, single-gate transistor M0, M2, M4, M5 or M6; Fig. 4, single-gate transistor M0, M3, M4, M5, M6, or M7), and 
wherein each of the at least one second-type transistor is a double-gate transistor (e.g., Fig. 1, double-gate transistor M1 or M3; Fig. 4, double-gate transistor M1 or M2).
Gao does not expressly disclose the second-type transistor has a maximum cross-voltage greater than 50% of an average maximum cross-voltage of at least six remaining transistors of the plurality of transistors except the second-type transistor. However, it is well known in the art a double gate transistor is equivalent to a circuit structure that two single-gate transistors are connected to one another in series while the gates thereof are commonly connected to one another. As a result, when a maximum source-drain voltage of a single-gate transistor is Vds, a maximum source-drain voltage of a double-gate transistor is 2Vds. Therefore, it would be obvious to one skilled in the art, in the pixel circuit as taught by Gao, when a maximum source-drain voltage of a single-gate transistor M0, M2, M4, M5 or M6 as shown in Fig. 1 or M0, M3, M4, M5, M6, or M7 as shown in Fig. 2 is Vds, a maximum source-drain voltage of a double-gate transistor M1 or M3 as shown in Fig. 1 or M1 or M2 as shown in Fig. 2 is 2Vds. Since the average maximum cross-voltage is an arithmetic average value that is obtained through dividing a sum of maximum cross-voltages of the remaining transistors by a number of the remaining transistors, the average maximum cross-voltage of at least six transistors M0, M3, M4, M5, M6, or M7 is 6Vds/6=Vds, each of the at least one second-type transistor M1 or M2 as shown in Fig. 2 has a maximum cross-voltage 2Vds, which is greater than 50% of an average maximum cross-voltage Vds of at least six remaining transistors  M0, M3, M4, M5, M6, or M7. 
The examiner further cites Korenari as a reference. Korenari (e.g., Figs. 7-9 and 21-23) discloses single-gate transistor, double-gate transistor, and the triple-gate transistor. Korenari (e.g., Figs. 7-9 and 21-23) further discloses when a maximum source-drain voltage of a single-gate transistor is Vds, a maximum source-drain voltage of a double-gate transistor is Vds+Vds=2Vds, and a maximum source-drain voltage of a triple-gate transistor is Vds+Vds+Vds=3Vds. Therefore, the combination of Gao and Korenari teaches, in the pixel circuit as taught by Gao, a maximum source-drain voltage of a single-gate transistor M0, M2, M4, M5 or M6 as shown in Fig. 1 or M0, M3, M4, M5, M6, or M7 as shown in Fig. 2 is Vds. Since the average maximum cross-voltage is an arithmetic average value that is obtained through dividing a sum of maximum cross-voltages of the remaining transistors by a number of the remaining transistors, the average maximum cross-voltage of at least six transistors M0, M3, M4, M5, M6, or M7 is (Vds+Vds+Vds+Vds+Vds+Vds)/6=Vds, and a maximum source-drain voltage of a double-gate transistor M1 or M2 as shown in Fig. 2 is 2Vds, which is greater than 50% of an average maximum cross-voltage Vds of at least six remaining transistors  except the second-type transistor. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Korenari to the pixel driving circuit of the OLED display device of Gao. The combination/motivation would provide a pixel driving circuit with a reduced current leakage of the switching transistor and an improved driving current of the driving transistor.
Gao discloses wherein each of the at least one first-type transistor has a channel width and a channel length (a transistor has a channel, and the channel has a length and a width), but does not disclose one of which is greater than five times the other one. However, Lee (e.g., Figs. and 6-7) discloses an organic light-emitting display panel (OLED panel 100), comprising: a control circuit comprising a plurality of transistors (e.g., Figs. 6-7 show an OLED pixel driving circuit comprising a plurality of transistors), the plurality of transistors comprising at least one first-type transistor (single-gate transistor T1 or T4) and at least one second-type transistor (double-gate transistor T2 or T3), wherein each of the at least one first-type transistor is a single-gate transistor (single-gate transistor T1 or T4), and wherein each of the at least one second-type transistor is a double-gate transistor (double-gate transistor T2 or T3). Lee (e.g., Figs. and 6-7) discloses wherein each of the at least one first-type transistor (single-gate transistor T1 or T4) has a channel width and a channel length, one of which is greater than five times the other one ([0055]-[0056] including tables 4 and 5; single-gate transistor T1 or T4 has a channel length L and a channel width W, L/W ≥ 5). It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee to the pixel driving circuit of the OLED display device of Gao in view of Korenari. The combination/motivation would provide a pixel driving circuit with a reduced current leakage of the transistors.

In claim 10, the claim feature “the average maximum cross-voltage is a median average value that is a middle value among the maximum cross-voltages of the remaining transistors that are arranged in order of magnitude, and the median average value is an arithmetic average value of two of the maximum cross-voltages of the remaining transistors in the middle if a number of the maximum cross-voltages of the remaining transistors is even” is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits.

7.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Gao (US 20180130424 A1) in view of Korenari (US 20050184407 A1) and Lee (US 20180122298 A1) and further in view of Liu (US 20210408202 A1).
Regarding claim 11, Gao in view of Korenari and further in view of Lee discloses the organic light-emitting display panel according to claim 1, but does not disclose wherein the channel width is greater than ten times the channel length. However, Liu (e.g., Figs. 1-2) discloses an organic light-emitting display panel similar to that disclosed by Gao and Lee, wherein the channel width is greater than ten times the channel length ([0053]). Therefore. it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Liu to the pixel driving circuit of the OLED display device of Gao in view of Korenari and Lee. The combination/motivation would provide a pixel driving circuit with an increased current the transistors.

Response to Arguments
8.	Applicant's arguments filed 04/12/2022 have been fully considered. In view of amendments, the references of Gao (US 20180130424 A1) and Liu (US 20210408202 A1) have been used for new ground rejection.  
9.	Applicant has amended claims 1 and 10. Applicant further argues that the cited references do not disclose the new limitations “wherein each of the at least one second-type transistor is a double-gate transistor when the second-type transistor has a maximum cross-voltage greater than 50% of an average maximum cross-voltage of at least six remaining transistors of the plurality of transistors except the second-type transistor” of amended claims 1 and 10. 
Gao (e.g., Figs. 1, and 4-8) discloses an organic light-emitting display panel,  comprising a plurality of transistors, the plurality of transistors comprising first-type transistors (single-gate transistor M0, M2, M4, M5 or M6 shown in Fig. 1; single-gate transistor M0, M3, M4, M5, M6, or M7 shown in Fig. 4) and at least one second-type transistors (double-gate transistor M1 or M3 shown in Fig. 1; double-gate transistor M1 or M2 shown in Fig. 4). The pixel circuit as disclosed by Gao (Fig. 1) is essentially same as that disclosed by applicant (Fig. 2). Although Gao does not expressly disclose each of the at least one second-type transistor has a maximum cross-voltage greater than 50% of an average maximum cross-voltage of at least six remaining transistors, it is well known in the art a double gate transistor is equivalent to a circuit structure that two single-gate transistors are connected to one another in series while the gates thereof are commonly connected to one another. As a result, when a maximum source-drain voltage of a single-gate transistor is Vds, a maximum source-drain voltage of a double-gate transistor is 2Vds. Therefore, it would be obvious to one skilled in the art, in the pixel circuit as taught by Gao, when a maximum source-drain voltage of a single-gate transistor M0, M2, M4, M5 or M6 as shown in Fig. 1 or M0, M3, M4, M5, M6, or M7 as shown in Fig. 2 is Vds, a maximum source-drain voltage of a double-gate transistor M1 or M3 as shown in Fig. 1 or M1 or M2 as shown in Fig. 2 is 2Vds. Since the average maximum cross-voltage is an arithmetic average value that is obtained through dividing a sum of maximum cross-voltages of the remaining transistors by a number of the remaining transistors, the average maximum cross-voltage of at least six transistors M0, M3, M4, M5, M6, or M7 is 6Vds/6=Vds, each of the at least one second-type transistor M1 or M2 as shown in Fig. 2 has a maximum cross-voltage 2Vds, which is greater than 50% of an average maximum cross-voltage Vds of at least six remaining transistors  M0, M3, M4, M5, M6, or M7. 
The examiner cites Korenari as a reference. Korenari (e.g., Figs. 7-9 and 21-23) discloses single-gate transistor, double-gate transistor, and triple-gate transistor. Korenari (e.g., Figs. 7-9 and 21-23) further discloses when a maximum source-drain voltage of a single-gate transistor is Vds, a maximum source-drain voltage of a double-gate transistor is Vds+Vds=2Vds, and a maximum source-drain voltage of a triple-gate transistor is Vds+Vds+Vds=3Vds. Therefore, the combination of Gao and Korenari further teaches, in the pixel circuit as taught by Gao, a maximum source-drain voltage of a single-gate transistor M0, M2, M4, M5 or M6 as shown in Fig. 1 or M0, M3, M4, M5, M6, or M7 as shown in Fig. 2 is Vds. Since the average maximum cross-voltage is an arithmetic average value that is obtained through dividing a sum of maximum cross-voltages of the remaining transistors by a number of the remaining transistors, the average maximum cross-voltage of at least six transistors M0, M3, M4, M5, M6, or M7 is (Vds+Vds+Vds+Vds+Vds+Vds)/6=Vds, and a maximum source-drain voltage of a double-gate transistor M1 or M2 as shown in Fig. 2 is 2Vds, which is greater than 50% of an average maximum cross-voltage Vds of at least six remaining transistors  except the second-type transistor. 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691